Citation Nr: 0123663	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to service-connected 
residuals, left ankle injury.

2.  Entitlement to service connection for bilateral knee 
disorders.

3.  Entitlement to an increased evaluation for residuals, 
left ankle injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

The Board notes that the appellant had requested a travel 
Board hearing and one was scheduled in November 2000 and in 
August 2001.  The appellant was unable to attend the November 
2000 hearing and requested postponement.  The record 
indicates that the veteran failed to attend the August 2001 
hearing; he did not request it be postponed or rescheduled.  
Accordingly, the Board will proceed to review the matters on 
appeal.  38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  There is no competent medical evidence demonstrating the 
presence of a right ankle injury or a bilateral knee 
disorder, and there is no allegation that such evidence 
exists.

4.  The evidence submitted in support of the claim does not 
establish a current disability associated with the knees 
bilaterally or the right ankle.

5.  The veteran's service-connected residuals, left ankle 
injury are manifested by a full range of motion with some 
pain with no associated functional impairment.


CONCLUSIONS OF LAW

1.  A right ankle injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2000).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2000).

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a left ankle injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic 
Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background 

Service medical records do not disclose any complaints 
involving the knees or right ankle.  Records do reflect that 
the veteran sought treatment for his left ankle on multiple 
occasions in September and October 1979.  The records reveal 
diagnoses of stress, heel stress, and Achilles tendonitis and 
sprain.  No X-rays or radiographic reports relating to the 
left ankle appear in the records. 

The veteran underwent a VA physical examination in May 1980.  
He made no complaints pertinent to his right ankle or his 
knees.  The only pertinent diagnosis was residuals, injury to 
the left ankle.

The veteran was granted service connected for residuals, left 
ankle injury, by rating decision dated in June 1980.  The 
disability was rated as noncompensable.

A January 1990 X-ray of the left ankle, taken by a private 
facility, was interpreted to show a chip fracture of the 
medial malleolus.  The report indicates that since there was 
no soft tissue swelling, the fracture most likely was not of 
recent origin.  The other bony anatomy was intact and no 
other significant findings were identified.  The report 
concluded that most likely this was an old ununited fracture 
of the medial malleolus.
 
VA outpatient records reflect that the veteran was seen 
several times between 1997 and 1998 regarding ankle and knee 
complaints.  In October 1997, the veteran complained of pain 
in his left ankle with slight swelling and pain in his left 
knee.  The medical history shows that he injured his left 
ankle in 1979.  He reported that he sustained a lateral 
malleolus fracture on the PT (physical training) field and 
was casted.  He tore ligaments and experienced 'pinching' 
pain.  He has had ankle problems on and off and shooting pain 
up his leg.  The ankle reportedly 'goes' out and twists.  The 
physical examination revealed tenderness in the left anterior 
talofibular ligament.  The ankle was stable.  Mild lateral 
ankle swelling was noted.  X-ray of the left ankle was 
interpreted to show spurring talus, probably a loose body and 
degenerative joint disease.  The diagnosis was degenerative 
joint disease, left ankle, loose body.

In December 1997, the veteran complained of bilateral knee 
pain and edema for weeks.  The medical history indicated that 
he twisted his right knee three times during the preceding 
week and had right knee pain.  He also reported a knot in his 
left knee that 'moves around.'  Physical examination revealed 
mild, "MJL" tendon right knee.  Ligaments were stable.  No 
effusion was noted.  McMurray's test was negative.  No loose 
body was palpable in the left knee.  There was minimal 
effusion causing enlargement.  A left suprapatellar ponch was 
noted on knee flexion.  The diagnosis was strain, right knee.

The veteran complained of left ankle pain, throbbing, and 
swelling in April 1998.  The medical history indicated a 
history of alcohol with bilateral ankle pain, greater in the 
left than the right, tender laterally-increasing with weather 
changes.  Physical examination disclosed no significant 
swelling.  Tenderness was noted in the anterior ankle and 
laterally increased over the sinus tarsus.  Anterior drawer 
signs were negative.  The hindfoot was in good position and 
there was good heel rise.  "PB, PL, DT, PT intact."  
Mid/forefoot was normal.  Range of motion for dorsi/plantar 
was 20/50 with mild impingement pain with forced 
dorsiflexion.  Bilateral ankle weightbearing X-rays were 
interpreted to show increased osteophytes in the medial 
malleolus with some anterior ankle (illegible).  The 
assessment was possible anterior impingement/sinus tarsus 
syndrome.    

In May 1998, the veteran complained of right ankle pain and 
edema for approximately 24 hours.  The medical history 
indicates that he inverted his right ankle with forced 
dorsiflexion, while going down stairs the day before 
presenting.  He noticed swelling along the lateral aspect of 
the joint within an hour of the incident.  He iced the ankle 
for 20 minutes.  He did not elevate it or take Ibuprofen.  He 
had a history of the same type of injury about three months 
earlier.   He reported no history of a fracture in the right 
ankle.  The physical examination revealed the right ankle was 
swollen and tender along the lateral aspect of the joint.  
Range of motion was reduced with dorsiflexion, plantar 
flexion, eversion and inversion.  The joint was most tender 
with inversion.  There was no ecchymosis.  Pulses were 2+.  
Pinprick sensation was intact.  The diagnosis was talofibular 
ligament strain.

The veteran underwent a VA physical examination in September 
1998.  The medical history disclosed that in 1979, the 
veteran slipped and fell while on the field with many other 
men.  He turned his ankle when he fell and other men ran over 
him.  He reported to sick call with a swollen ankle and was 
treated conservatively.  He presented for the VA examination 
limping on the left ankle with a left ankle brace.  His 
current complaints were pain and swelling on any sort of 
exertion in the left ankle.  X-rays from two months before at 
the VA medical center (VAMC) revealed the ankle to have 
degenerative joint disease changes and possible injury 
results.   Upon physical examination, the veteran had 0-40 
degrees of flexion and 0-8 degrees dorsiflexion.  Plantar 
flexion was 0-40 degrees.  There was a normal amount of 
eversion and inversion.  The veteran was able to stand on his 
toes.  He could also stand on his heels, but he had a great 
deal of difficulty.  The diagnosis was a history of injury to 
the left ankle with degenerative changes present.  The 
examiner concluded that the degenerative changes resulted 
from the previous injury.

The veteran underwent a VA physical examination in April 
2001.  The medical history of the injury was substantially 
the same as given in the previous VA evaluation.  The veteran 
also reported that he had been doing odd jobs since he left 
the military.  He worked at Baylor for 2 1/2-years, parking 
cars and other odd jobs.  He also had some temporary jobs.  
He reported that Pilgrim's Pride chicken place would not give 
him a job.  He denied drug problems, but has been under 
treatment for alcoholic problems.  He reported that he 
injured his left knee when his ankle went out on him and he 
fell and twisted the knee.  He stated that he injured the 
right knee about two years ago when his left ankle went out 
on him and he fell.  He had been seen in the Orthopedic 
Clinic and wears a brace on his left.  Upon physical 
examination, the patient stood without any abnormal alignment 
of his lower extremities.  He was able to heel walk on both 
sides.  He stated that he was unable to tiptoe on the left 
side.  Both ankles, knees, and feet had essentially normal 
conformity.  Examination of the knees was essentially the 
same on the two sides.  Both knees had good alignment.  There 
was no swelling at the time.  Collateral and cruciate 
ligaments were stable.  The patella was stable.  There was no 
unusual crepitus.  McMurray's was negative.  Movement was 
from 0 to 135 degrees.  The two ankles appeared quite 
similar.  Both had normal conformity.  Motion was 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  Inversion 
and eversion were freely mobile.  The veteran did make vocal 
noise of discomfort no matter which way the ankle or foot was 
pushed or pulled or turned.  Pedal pulses were present.

X-rays of the left ankle from June 1999 were interpreted to 
show an un-united transverse intra-articular fracture of the 
medial malleolus.  It appeared to be a remote fracture.  The 
talo-tibial joint surface appeared intact.  There was a talar 
beak.  September 1999 X-rays of the left knee were 
interpreted to show some calcification of the medial 
collateral ligament.  X-rays of the right knee from December 
1999, were interpreted to suggest a small effusion.  The 
diagnosis was old un-united fracture of the medial malleolus; 
this was not the weight bearing area according to the 
reports.  

The examiner opined that the left ankle injury would not 
cause sufficient gait disturbance that it would cause 
malalignment or abnormal strain on the opposite ankle or the 
knees.  Unless there is a major disturbance of gait pattern, 
generally it is not believed that a fracture such as this one 
would cause deterioration of adjacent joints.  The examiner 
opined that the left ankle joint was not painful enough to 
cause the patient to overuse his other side, which is another 
explanation sometimes offered for a possible transfer.  While 
the veteran's account of incurring knee injuries as a result 
of a fall is possible,  the calcification of the medial 
collateral ligament would not be a permanently disabling 
condition in itself.  Neither would the small effusion noted 
on the one knee.  The physical examination of the knees did 
not suggest any abnormality at this time, nor did the 
examination of the right ankle.  Soft tissue swelling was 
observed on the posterior medial side of the right ankle, but 
the examiner opined that it was not caused by the left ankle 
injury.  The veteran stated that the swelling occurs 
periodically.  In conclusion, the examiner opined that the 
veteran had an old un-united fracture of the medial 
malleolus.  The X-rays revealed no arthritic changes in the 
main weight bearing surface and for the reasons stated above, 
the examiner opined that the left ankle did not cause the 
veteran to develop problems in his knees and right ankle.

In November 1999, the veteran gave personal testimony before 
a Decision Review Officer (DRO).  He testified as follows:

The veteran experiences a constant, shooting pain.  His ankle 
goes out when he climbs or descends stairs.  He falls, bumps 
his head, and twists his knee.  He has not figured out what 
causes these things to happen in 20 years; it's just a 
certain way he moves.  It makes his ankle go out.  After a 
fall, it swells and he is bedridden for three days.  He is 
not receiving treatment now.  Treatment does not help.  The 
stretching causes it to swell.  (Transcript (T.) at pg. 2).  
He has taken medication in the past, but was told that it 
will make him bleed from his stomach or give him ulcers.  He 
received treatment about one month ago.  He has bad 
circulation.  When he stands, his "leg is going dead."  He 
can move his ankle a little, but it is best not to move it.  
He wears a long plastic brace on both ankles.   "They" told 
him not to move his left ankle any more.  They wanted to do 
surgery, but he did not want surgery.  He has been suffering 
"with his body" since 1970.  (T. at pg. 3).  Sometimes 
after standing for long periods, he has to put his weight on 
the right leg to stop the pain.  So when "it starts," he 
can not get any blood in it and his leg goes dead.  It 
tingles.  There is so much pressure on it that he is getting 
"those veins and stuff" popping out.  "Now, okay... I fall 
on this one."  He has been so swollen that he has had to 
crawl to the bathroom.  He has hurt so badly that he has 
passed out.  (T. at pg. 4).  He has been given medication so 
strong that he becomes unable to get out of bed.  The 
medication does help the pain.  He was trampled with 180 men.  
He tried to get up, but was trampled again three times.  He 
is currently having problems with both of his knees.  The 
problems with his knees are due to his left ankle, because of 
falling and twisting again.  (T. at pg. 5).  His left knee is 
worse.  He stands up at night sometimes... "I can feel like 
meat in between my bones."  (T. at pg. 6).  

II.  Analysis

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board first notes that, although the RO initially based 
its determination of service connection claims on well-
groundedness, the RO's final decision, reflected in the June 
2001 supplemental statement of the case (SSOC) was on the 
merits.  The Board further notes that by letter in March 
2001, the RO advised the appellant of the VCAA's enactment.  
The March 2001 letter also advised the claimant of VA's 
obligations under the VCAA, what evidence was needed to show 
entitlement, and what evidence has already been obtained.  He 
was also specifically advised at the September 1999 DRO 
hearing that he needed medical evidence to connect his right 
ankle and bilateral knee disorders with his service connected 
left ankle injury.  (T. at pg. 7).  The Board finds that the 
claim has been adequately developed pursuant to the VCAA.  In 
this regard, there is no indication of the existence of any 
outstanding Federal government or other record that could 
substantiate the claims for service connection for right 
ankle disability, service connection for bilateral knees 
disability, or for an increased rating for residuals, left 
knee injury.  The VA has provided the veteran with a thorough 
examination and obtained necessary medical opinions.  The RO 
advised him of the rating criteria in the March 1999 SOC and 
June 2001 supplemental SOC.  These communications also 
advised the appellant of the results of the VA physical 
examinations.  Accordingly, the Board concludes that it may 
now enter a decision on the merits of these issues without 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Increased Evaluation for Residuals, Left Ankle Injury

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).  Separate diagnostic codes 
identify the various disabilities.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran was evaluated under 38 C.F.R. § 4.71a (2000), 
Diagnostic Code 5003 (arthritis, degenerative), 5010 
(arthritis, due to trauma), and 5271 (ankle, limited motion 
of).  

Under diagnostic codes 5003 and 5010, degenerative arthritis 
and arthritis due to trauma will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of a specific joint 
or joints is noncompensable under the appropriate diagnostic 
code, however, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.

Diagnostic Code 5271 provides that where there is moderate 
limited motion of the ankle a 10 percent evaluation will be 
assigned.  Where there is marked limited motion of the ankle 
a 20 percent evaluation will be assigned.  Normal range of 
motion of the ankle is 20 degrees' dorsiflexion and 45 
degrees' plantar flexion.  38 C.F.R. § 4.71 Plate II (2000).
 
The primary concern in this case is the veteran's present 
level of disability.  Upon consideration of all the evidence 
of record, the Board concludes that the 10 percent evaluation 
currently in effect for the veteran's service-connected 
residuals of a left ankle injury is appropriate, and should 
not be increased at this time.  Range of motion studies, 
performed in April 2001, show that the veteran was within 
normal range.  There was neither marked nor moderate limited 
motion.  The X-rays did, however, show degenerative changes 
in the left ankle.

The examiner noted "vocal noise of discomfort" no matter 
which way the ankle was moved.  At the hearing on appeal, the 
claimant also testified about marked pain, swelling and 
giving way.  He has also appeared wearing a brace on the 
ankle.  Accordingly, the functional effect of pain in the 
left ankle must also be considered.  See 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, 8 Vet. App. at 207-208.  In making 
determinations with regard to the application of 38 C.F.R. §§ 
4.40 and 4.45, the Board is bound by the holding in VAOGCPREC 
9-98 (August 14, 1998), which held that these provisions must 
be considered in light of the relevant diagnostic code 
governing limitation of motion.  To establish a separate 
rating under these provisions would be tantamount to an 
extraschedular rating under 38 C.F.R. § 3.321, an outcome not 
envisioned by the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Under these provisions the presence of subjective complaints 
of functional loss alone will not support a compensable 
evaluation; the subjective complaints must be supported by 
objective findings.  

In this case, the veteran did not assert any limitations in 
function at the examination except his inability to tiptoe on 
the left side.  He stated that he "protects" the left ankle 
by putting greater weight on the right lower extremity.  At 
the hearing on appeal, he provided a dramatic description of 
a crippling loss of function and pain.  The Board finds, 
however, that the record is clear that the subjective 
complaints of functional loss are not supported by objective 
findings.  On examination the two ankles appeared quite 
similar.  They both had normal conformity.  The examiner 
noted that the veteran stood without abnormal alignment in 
the lower extremities. The examiner opined that the left 
ankle joint did not cause gait disturbance and was not 
painful enough to cause the patient to overuse his other 
side.  The examiner also noted that the arthritic changes 
were not on the main weight bearing surface.  These medical 
findings and opinions are completely at odds with the 
subjective complaints of functional loss due to pain.  The 
examiner provides a medical analysis of why the objective 
findings, including the radiographs, are incompatible with 
the allegations of severe functional loss due to pain.  The 
Board concludes that the examination did not support the 
finding that there was any material loss of function due to 
pain.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.

The Board has considered whether a higher disability rating 
might be available under another diagnostic code, but finds 
that Diagnostic Code 5271 is the most appropriate diagnostic 
code under which to rate the veteran's left ankle disability.  
38 C.F.R. § 4.71a.

Finally, the Board also can not conclude that the disability 
picture as to the veteran's left ankle disability is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.

The Board emphasizes that the evidence in this case is not so 
evenly balanced as to require application of the provisions 
of 38 U.S.C.A. § 5107(b).  In addition, the evidence does not 
render a question as to which of two evaluations will be 
assigned, so the provisions of 38 C.F.R. § 4.7 are also not 
for application.

Service Connection for Right Ankle Disability and Bilateral 
Knee Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131.  In order to show a 
chronic disease in service, a combination of manifestations 
sufficient to identify the disease entity is required and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Emphasis in original.) See U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  In other words, 
the recent legislative change that eliminated the concept of 
a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the record shows that the veteran had no 
complaints of bilateral knee injury or right ankle knee 
injury in service.  When examined by the VA in May 1980, he 
voiced no complaints for his knees or his right ankle.  His 
first complaint involving his knees occurred in October 1997, 
when he complained of slight swelling and pain in his left 
knee.  After examination, no diagnosis was made at that time.  
The first complaint concerning the right knee was made in 
December 1998.  The diagnosis was right knee strain.  The 
first complaint regarding the right ankle came in April 1998, 
but no diagnosis was made until May 1998, when the diagnosis 
was talofibular strain.  When the veteran underwent a VA 
orthopedic examination in September 1998, again, no diagnoses 
were made that involved the knees or the right ankle.  This 
evidence did not show the veteran has a current bilateral 
knee disability or a disability of the right ankle.  

Likewise, when the veteran was examined in April 2001, there 
were no diagnostic impressions involving the knees or right 
ankle.  The examiner concluded that the examination of the 
knees and right ankle revealed no abnormality at that time.  
Moreover, the examining physician opined that the left ankle 
joint was not painful enough to cause the patient to overuse 
his other side.  He concluded that the left ankle did not 
cause the veteran to develop problems in his knees and right 
ankle.  Clearly, the medical evidence fails to establish 
either a current disability of the knees or the right ankle.  
Furthermore, the medical evidence fails to show a nexus 
between the veteran's knee and right ankle complaints and 
service.  In view of this record, the Board must conclude 
that the medical evidence in this case is controlling and is 
simply overwhelmingly against the claim.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.


ORDER

Entitlement to service connection for a right ankle disorder, 
claimed as secondary to service-connected residuals, left 
ankle injury, is denied.

Entitlement to service connection for bilateral knee 
disorders is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals, left ankle injury, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

